Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to transitory forms of signal transmission (signals per se).
Claims 12-18 are directed to a software produce comprising computer readable media storing machine readable instructions, and does not recite any non-transitory computer readable media, to clearly indicate that the instructions are not merely just transitory forms of signal transmission. 
Claim 1-10 and 12-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a process and a product directed to an abstract idea, namely a mathematical calculation as the claims are directed to applying a logarithmic function, generating a signal, and weighting the signal. This judicial exception is not integrated into a practical application because all of the limitations set forth in claims 1-10 and 12-18 are directed to mathematical calculations and is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims only include steps/elements directed to the mathematical calculation (applying a logarithmic function, generating a signal and weighting the signal).
In contrast, claims 11 and 19 integrate the abstract idea/mathematical calculation in a practical application, namely using a variety of spectrometers for recording the measured transmission spectrum and thus includes eligible subject matter under 35 USC 101.
Allowable Subject Matter
Claims 11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11, none of the prior art of record specifies or makes obvious a method for baseline-free absorption spectroscopy, namely the steps of: 
applying a logarithmic function to a measured transmission spectrum of a sample to form an intermediate spectrum; 
generating a modified free-induction-decay (m-FID) signal by applying an inverse Fourier transform to the intermediate spectrum; and 
weighting the m-FID signal with a weighting function to suppress at least an early temporal portion of the m-FID signal subject to baseline effects, to generate a baseline-suppressed m-FID signal,
recording the measured transmission spectrum using one or more of a dual-comb spectrometer, a Fourier transform spectrometer, a cavity-enhanced spectrometer, a grating spectrometer, a dispersive spectrometer, a tunable laser spectrometer, and a hyperspectral imaging system, in combination with the other claimed steps.  
Regarding claim 19, none of the prior art of record specifies or makes obvious a software product for baseline-free absorption spectroscopy, comprising computer-readable media storing machine-readable instructions including: 
logarithmic transformation instructions that, when executed by a processor, cause the processor to apply a logarithmic function to a measured transmission spectrum of a sample to form an intermediate spectrum; 
free-induction-decay transformation instructions that, when executed by the processor, cause the processor to apply an inverse Fourier transform to the intermediate spectrum to generate a modified free-induction-decay (m- FID) signal; and 
weighting instructions that, when executed by the processor, cause the processor to weight with a weighting function the m-FID signal to suppress at least an early temporal portion of the m-FID signal subject to baseline effects, so as to generate a baseline-suppressed m-FID signal,
the spectrometer including at least one of a dual- comb spectrometer, a Fourier transform spectrometer, a cavity-enhanced spectrometer, a grating spectrometer, a dispersive spectrometer, a tunable laser spectrometer, and a hyperspectral imager, in combination with the other claimed elements.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN 106568508A- discloses a conventional spectrum correction including converting a detected spectrum by a logarithmic function to correct a baseline intensity, but does not disclose generating a modified free-induction-decay (m-FID) signal by applying an inverse Fourier transform to the intermediate spectrum; and 
weighting the m-FID signal with a weighting function to suppress at least an early temporal portion of the m-FID signal subject to baseline effects, to generate a baseline-suppressed m-FID signal, in combination with the other claimed steps/elements.
NPL: Baseline-free quantitative absorption spectroscopy based on cepstral analysis by Cole et al.- discloses a similar baseline free absorption spectroscopy but does not qualify as prior art.
US 8748822: discloses spectroscopy without background correction and is based on detecting free induction decay induced in the gas sample.1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458. The examiner can normally be reached M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTINE S. KIM/               Primary Examiner, Art Unit 2896